Storrs, J.
The defendant claimed on the trial, that the plaintiff had, before the suit was commenced, transferred, by his endorsement, the note declared on, to one York, and that *337therefore, for the want of a legal title in himself, he could not maintain this action. We discover nothing exceptionable in the charge of the court below on this point. It stated that a delivery, or that which is equivalent, is necessary, by an endorser of a note to the endorsee, in order to constitute a transfer of the title to it by endorsement, and was in precise accordance with the principles settled in Clark v. Sigourney, (17 Conn. R., 511,) where the subject is very fully examined ; and the rule by which those principles should be applied to this case was also, in our opinion, very correctly stated. Under that charge, the jury found that there had been no valid endorsement, by the plaintiff, of the note in question. The defence, of course, failed on this ground.
But we have no doubt that, under the circumstances of this case, as presented on the trial, the plaintiff would have been entitled to recover on the note, although it had been by him endorsed and delivered to York. It appeared that it was so endorsed to the latter, only for the purpose of his collecting it for the use of the plaintiff. He therefore had no real interest in the note, and held it only as the plaintiff’s agent, and possession of it had been resumed by the plaintiff. The authorities are decisive, to show that an endorsement, by the holder of a note to an agent, for such a purpose, constitutes no objection to a recovery on it against the maker, in the name of the holder. The cases are not entirely uniform on the point, whether, where it appears, by the note, that it has been endorsed to another person by the payee, or an endorsee, possession of it by the latter is sufficient evidence that it was endorsed merely for the purpose of collection. But they all agree that it maybe proved that it was endorsed for that purpose only, and that if such is shown to be the case, the endorser may sustain a suit on it in his own name, and that for that purpose, it is not necessary that his endorsement should be struck out, either before or at the trial. Dugan v. U. States, (3 Wheat, 182.) Manhattan Co. v. Reynolds, 2 Hill, 141. On the trial, it was proved that, if the *338note was endorsed to York, it was done only for the purpose of enabling him to collect, it for the plaintiff. No point therefore is here involved, on which there is any contrariety in the authorities.
We do not advise a new trial.
In this opinion, Hinman, J., concurred, Waite, C. J., being absent.
A new trial not to be granted.